Citation Nr: 1146582	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  10-33 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1979 to March 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, inter alia, reopened and denied the Veteran's claim for service connection for bilateral hearing loss.  

In April 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a copy of this transcript has been associated with the record.

In written correspondence in May 2011, the Veteran directly submitted to the Board additional evidence regarding his claim.  The agency of original jurisdiction (AOJ) has not considered this new evidence; however, the Veteran has signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, there is no requirement for a remand to the AOJ for initial consideration of the new evidence.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The AOJ last denied service connection for bilateral hearing loss in the February 2007 rating decision.  The Veteran was notified of the decision and of his appellate rights; however, he did not perfect a timely appeal of that decision.  

2.  Evidence received since the February 2007 rating decision is new, relevant, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision, with respect to the Veteran's claim of service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence has been submitted since the February 2007rating decision which denied the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Because the Board is granting the Veteran's petition to reopen his claim for service connection for bilateral hearing loss, and directing further development on remand, there is no need to discuss at this time whether VA has complied with its duties to notify and assist.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence to Reopen the Veteran's Service Connection Claim for Bilateral Hearing Loss

The Veteran maintains that he currently experiences bilateral hearing loss due to his military service.  Specifically, he has asserted that he experiences current hearing loss due to an incident firing a machine gun wherein his ears were injured because his ear plugs fell out during the drill.  See the Veteran's hearing transcript pges 2, 4-8; see also the VA audiometric examination of December 1988, the VA medical treatment record dated in February 2009, and the private treatment records submitted by the Veteran in April and May 2011. 

The AOJ first denied service connection for both bilateral hearing loss in a February 1989 rating decision, and his subsequent request to reopen the hearing loss claim in a February 2007 rating decision.  At the time of the February 2007 rating decision, the AOJ notified the Veteran of this decision and apprised him of his procedural and appellate rights.  The Veteran did not file a notice of disagreement (NOD) or a substantive appeal, thus not appealing that decision.  Therefore, the February 2007 rating decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis, including a prior denial based on the absence of new and material evidence.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The Board notes that although the AOJ has adjudicated the issue of service connection for bilateral hearing loss on the merits during the course of this appeal, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996), VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the claim for service connection for bilateral hearing loss before proceeding to the merits on appeal.  If the Board finds that no new and material evidence has been received, that is where the analysis must end, and what the AOJ may have determined in that regard is irrelevant.

The Veteran filed a claim to reopen his previously denied claim for bilateral hearing loss in March 2009.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

Regarding the history of the Veteran's claim for service connection for bilateral hearing loss, the claim was initially denied by the AOJ in February 1989.  At that time, the AOJ had obtained the Veteran's STRs, as well as in-service audiometric examinations, and a VA audiometric examination dated in December 1988, which indicated that the Veteran was not experiencing bilateral hearing loss.  The Veteran had asserted that he was involved in a machine gun firing incident at which time his ear plugs fell out and that this caused him to experience a brief period of hearing loss and tinnitus.  The Veteran's claim was denied, and the AOJ concluded that there was no evidence of current hearing loss as the disability was defined for VA purposes.  However, the Board notes that the Veteran was granted service connection for tinnitus at that time.

In April 2006, the Veteran submitted a request to reopen his claim for service connection for bilateral hearing loss.  This request to reopen his claim was denied by the February 2007 decision, which incorporated the prior February 1989 rating decision and found that the Veteran had not submitted new and material evidence sufficient to reopen his claim for bilateral hearing loss.  At that time, the AOJ had obtained new VA medical treatment records, but there was no evidence that the Veteran had received any diagnosis of or treatment for bilateral hearing loss.  

Since that time, the AOJ has received new VA medical treatment records as well as claims and statements provided by the Veteran, and private treatment records dated in April and May 2011.  The VA medical treatment records show that he complained of hearing loss and began to receive relevant treatment, including hearing aids, in February 2009.  Furthermore, the April and May 2011 private treatment records indicate both that the Veteran is experiencing current hearing loss and that this hearing loss is related to the Veteran's military service.  The Veteran also submitted statements regarding symptoms of current bilateral hearing loss.  See the hearing transcript pges. 3, 8-9.  In this regard, the Veteran is competent to indicate that his hearing loss has gotten worse.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  Furthermore, when determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  See Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

Therefore, the Veteran has presented competent evidence that he currently experiences a hearing loss, and that his current hearing loss may be due to his military service.  Therefore, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last final February 2007 rating decision.  The Board further notes that in Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

As new and material evidence has been received, the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the claim for service connection for bilateral hearing loss is reopened.  To this extent, the appeal is granted.  



REMAND

The Veteran's claim for service connection for bilateral hearing loss requires further development.

First, the Board notes that the Veteran has indicated that he received treatment in the form of a VA audiometric examination at the VA hospital in Memphis, Tennessee, shortly after his discharge from active service in 1985.  See the hearing transcript pges. 7-8.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A(a).  Specifically, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  Furthermore, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As a record of hearing loss from shortly after the Veteran's discharge from active service would be relevant to the Veteran's claim, the AOJ must attempt to obtain this record.  

Second, the Board concludes that the Veteran should be provided with a VA audiometric examination and opinion regarding the nature and etiology of any current bilateral hearing loss that he may be experiencing.  In this regard, the Veteran has submitted evidence that indicates that he may be experiencing a current hearing loss disorder.  See the VA medical treatment records dated in February and March 2009; see also the private treatment records dated in April and May 2011, and the Veteran's hearing transcript pges. 2, 8.  Furthermore, he has provided competent and credible evidence of experiencing in-service noise exposure.  See the Veteran's December 1988 VA medical examination, and the hearing transcript pges. 2, 4-7.  Finally, the Veteran has also been granted service connection for tinnitus, which may be associated with bilateral hearing loss.  

The Veteran has also submitted private treatment records dated in April and May 2011, which indicate that his current hearing loss is related to his in-service noise exposure.  However, this opinion was provided without a thorough review of the evidence of record, and did not address the Veteran's in-service or post-service treatment records.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Therefore, the private treatment records that have been submitted by the Veteran are simply inadequate to allow the Board to grant the Veteran's claim at this time.  

The standard for requiring a VA medical examination is "an indication" that a current disability, or persistent or recurrent symptoms of a disability, "may be associated with the appellant's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As such, the standard for requiring a VA medical examination is quite low.  In this regard, there is evidence of a current hearing loss disorder, an in-service incurring event, and evidence of a connection between the two.  Therefore, the Veteran should be provided with a VA audiometric examination and opinion regarding this claim for service connection for bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.	Obtain any VA medical treatment records relating to bilateral hearing loss treatment at the VA hospital in Memphis, Tennessee dating from 1985.  See the hearing transcript pges. 7-8.

	Obtain the Veteran's current VA medical treatment records dating from after April 2010.  All attempts to secure such records must be documented in the claims file.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

2.	After all relevant evidence has been obtained, arrange for the Veteran to undergo a VA audiometric examination, by an appropriate ear, nose, and throat (ENT) specialist, to determine the nature and extent of his hearing loss as defined by VA regulation, 38 C.F.R. § 3.385 (2011).  The examination should include any diagnostic testing or evaluation deemed necessary.  The examination must include audiometric testing and speech recognition testing using the Maryland CNC Test.  The specific results of this test should be set forth in the examination report.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on this claim.  

	The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  

	Based on the examination and comprehensive review of the claims file, the examiner is asked to address the following issues:

A)	Provide a comprehensive history and diagnosis of the Veteran's current bilateral hearing loss.  

	This should address:  the Veteran's in-service audiometric examinations dated in February 1979, February 1982, and June 1984, as well as the examinations after service in October 1986 and June 1987, and the VA audiometric examination of December 1988, his history of in-service exposure to hazardous noise, the relevant history provided by the Veteran, as well as any new evidence obtained subsequent to this remand.  

	The examiner should also review the April and May 2011 private treatment records submitted by the Veteran and indicate if these show current hearing loss for VA purposes, and note the nexus opinion provided therein.  

B)	Based on the test results and review of the claims file, and assuming the Veteran has sufficient hearing loss to meet the threshold minimum requirements of 38 C.F.R. § 3.385, is it at least as likely as not that any current hearing loss is related to his military service, in particular to the Veteran's conceded in service noise exposure due to a machine gun firing incident during his active military service from March 1979 to March 1985?  

C)	Finally, the examiner should indicate if any current bilateral hearing loss is due to post-service intercurrent causes unrelated to his military service, including any subsequent work or recreational noise exposure.  

	The examiner must explain the rationale of any opinion provided, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and explain why this is not possible.  

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

4.	Readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) that includes a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


